DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhan, et al (Pub. No. US 2020/0314497 A1, hereinafter referred to as Zhan).

Claim 1 is an independent claim and Zhan discloses a method of initiating streaming of immersive media, executable by a processor (see para. [0015]), comprising: 
receiving information corresponding to a characteristic of a client associated with media content (when a request by a viewer to watch a stream is received, data associated with the identified viewer/client/view is retrieved from the per-client storage, para. [0046]) based on the transfer of one or more tokens (request from which viewer/client/view is identified shows a token as claimed, para. [0046])); 
associating a packaging process with the media content using the one or more tokens (data associated with the identified viewer/client/view from request is retrieved from the per-client storage and used to perform viewer behavior-based engagement optimization, para. [0046], [0048], [0049]; an appropriate/optimal set of parameters and optimization algorithms for the particular viewer, para. [0049]), wherein the one or more tokens are associated with the client, an application, or a neural network model (request is associated with requesting client, para. [0046]); and 
adapting the media content according to a token from among the one or more tokens based on the associated packaging process (determined optimal set of instructions usable to obtain content that includes an optimal set of view experience optimization algorithms and control parameters for a viewer…control parameters include when to switch bitrates, para. [0118]).  

As per claim 2, claim 1 is incorporated and Zhan further discloses wherein the one or more tokens include at least one from among a client token, an application token, and a neural network token, wherein the client token includes information about the characteristics of the client (identified viewer/client/view from request, para. [0046]), wherein the neural network token includes information about the neural network model that facilitates the adaptation process (based on optional limitation not being considered by the examiner), and wherein the application token includes information about the characteristics of the application that operates on the client (based on optional limitation not being considered by the examiner).  
As per claim 3, claim 1 is incorporated and Zhan further discloses wherein the information corresponding to the characteristic of the client is received based on the client negotiating directly or indirectly with a media adaptation process associated with the processor (when a request by a viewer…is received, data associated with the identified viewer/client/view is retrieved, para. [0046]).  

As per claim 4, claim 3 is incorporated and Zhan further discloses further comprising creating and training a neural network model associated with the media adaptation process (train machine learning models that are used to estimate an optimal set of parameters and optimization algorithms for the viewer to optimize their viewing experience and improve engagement, para. [0036]).  

As per claim 5, claim 1 is incorporated and Zhan further discloses wherein the media content is adapted based on the client initiating media streaming from a packaged media server through the packaging process (the decisions made for a client by the performance optimization engine can include initial streaming decisions as well as midstream decisions…based on a requesting client’s history and other data, para. [0076]).  

As per claim 6, claim 1 is incorporated and Zhan further discloses further comprising streaming the media content to the client (stream content, para. [0019], [0035], [0042], [0076]).  

As per claim 7, claim 1 is incorporated and Zhan further discloses wherein the media content comprises immersive media (video streaming or any type of multimedia/audiovisual content distribution, para. [0019]).  

Claim 8 is an independent claim corresponding to claim 1 and is therefore rejected for similar reasoning.  Zhan further discloses one or more computer-readable non-transitory storage media configured to store computer program code and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (see para. [0015]).  

As per claim 9, claim 8 is incorporated.  Claim 9 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 10, claim 8 is incorporated.  Claim 10 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 11, claim 10 is incorporated.  Claim 11 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 12, claim 8 is incorporated.  Claim 12 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 13, claim 8 is incorporated.  Claim 13 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 14, claim 8 is incorporated.  Claim 14 corresponds to claim 7 and is therefore rejected for similar reasoning.

Claim 15 is an independent claim corresponding to independent claim 8 and is therefore rejected for similar reasoning.
  
As per claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 17, claim 15 is incorporated.  Claim 17 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 18, claim 17 is incorporated.  Claim 18 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 19, claim 15 is incorporated.  Claim 19 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 20, claim 15 is incorporated.  Claim 20 corresponds to claim 6 and is therefore rejected for similar reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN A BUI/Primary Examiner, Art Unit 2448